       Case 3:19-cr-00047-JAJ-SBJ Document 15 Filed 09/04/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                             DAVENPORT DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                                   No. 3:19cr0047-JAJ
 vs.
                                                ORDER ACCEPTING MAGISTRATE
 JONATHAN FOLKER,                                   JUDGE'S REPORT AND
                                                RECOMMENDATION REGARDING
               Defendant.                         DEFENDANT'S GUILTY PLEA

                       I. INTRODUCTION AND BACKGROUND

       On June 5, 2019, an Information was filed against defendant Jonathan Folker,
charging him with tax evasion, in violation of 26 U.S.C. § 7201 and making and subscribing
a false tax return, in violation of 26 U.S.C. § 7206(1). On August 20, 2019, defendant
appeared before United States Magistrate Judge Stephen B. Jackson, Jr. and entered a plea
of guilty to Counts 1 and 2 of the Information. On this same date, Judge Jackson filed a
Report and Recommendation in which he recommends that defendant's guilty plea be
accepted. No objections to Judge Jackson’s Report and Recommendation were filed. The
court, therefore, undertakes the necessary review of Judge Jackson’s recommendation to
accept defendant's plea in this case.
                                        II. ANALYSIS
       Pursuant to statute, this court's standard of review for a magistrate judge's Report and
Recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate [judge].
       Case 3:19-cr-00047-JAJ-SBJ Document 15 Filed 09/04/19 Page 2 of 2



28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Civil Procedure 72(b) provides for review
of a magistrate judge's Report and Recommendation on dispositive motions and prisoner
petitions, where objections are made, as follows:
              The district court must determine de novo any part of the
              magistrate judge’s disposition that has been properly objected
              to. The district judge may accept, reject, or modify the
              recommended decision; receive further evidence; or return the
              matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). In this case, no objections have been filed, and it appears to the
court upon review of Judge Jackson’s findings and conclusions, that there is no ground to
reject or modify them.      Therefore, the court accepts Judge Jackson’s Report and
Recommendation of August 20, 2019, and accepts defendant's plea of guilty in this case to
Counts 1 and 2 of the Information.
       IT IS ORDERED.
       DATED this 4th day of September, 2019.




                                             2
